DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter “a billboard area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2011001125) in view of Nielsen et al. 8,225,958.
	Kato et al. disclose a bag (1), which comprises a flexible container (2) filled with a flowable material, a front panel, a rear panel, a first gusseted side panel, and a second gusseted side panel, the gusseted side panels adjoining the front panel and the rear panel along peripheral seals to form a chamber as seen in Figure 10; each peripheral seal having an arcuate body seal inner edge (9) (ABSIE) with opposing ends, a tapered seal inner edge (14) (TSIE) extending from each end of the body seal. Kato et al. lack that the bag is in a box and the flexible container comprises at least one ABSIE having a radius of curvature, Rc, from 1.0 mm to 300.0 mm. Nielsen et al. teach the use of a
bag (301) in a box (100) and a tap (101).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the box of Nielsen et al. including the tap for the bag of Kato et al., in order to facilitate compact packing, easy handling of the product and a means for dispensing the product.
With respect to the flexible container comprises at least one ABSIE having a radius of curvature, Rc, from 1.0 mm to 300.0 mm and as well as the claimed subject matter in claim 11. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the flexible container of Kato et al. and Nielsen et al. to have at least one ABSIE having a radius of curvature, Rc, from 1.0 mm to 300.0 mm and the radius of curvature, Rc, is from 8.5 mm to 10.5 mm because applicants have not disclosed that having the flexible container comprises at least one ABSIE having a radius of curvature, Rc, from 1.0 mm to 300.0 mm and the radius of curvature, Rc, is from 8.5 mm to 10.5 mm provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected the at least one ABSIE of the flexible container of Kato et al. and Nielsen et al., and applicants’ invention, to perform equally well because both provide stability for the flexible container to stand in an upright position. Therefore, it would have been prima facie obvious to modify Kato et al. and Nielsen et al. to obtain the invention as specified in claims 1 and 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Nielsen et al.
With respect to claim 5, wherein the box comprises an aspect ratio of 3.3:1. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the box of Kato et al. and Nielsen et al. to have an aspect ratio of 3.3:1 because applicants have not disclosed that having the box with an aspect ratio of 3.3:1   provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the box aspect ratio of Kato et al. and Nielsen et al., and applicants’ invention, to perform equally well because both provide storage for the flexible container. Therefore, it would have been prima facie obvious to modify Kato et al. and Nielsen et al. to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Nielsen et al.
With respect to claim 7, the box comprises a wall width wherein the wall width is from 2.4 mm to 3.2 mm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the box of Kato et al. and Nielsen et al. to have a wall width from 2.4 mm to 3.2 mm because applicants have not disclosed that having the wall width from 2.4 mm to 3.2 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the box wall width of Kato et al. and Nielsen et al., and applicants’ invention, to perform equally well because both provide storage for the flexible container. Therefore, it would have been prima facie obvious to modify Kato et al. and Nielsen et al. to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Nielsen et al.
	With respect to claims 8 and 9, the lower container volume is greater than 50% of a total volume of the flexible container and the lower container volume is from 51% to 60% of the total volume of flexible container. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the flexible container of Kato et al. and Nielsen et al. to have the lower container volume being greater than 50% of a total volume of the flexible container and the lower container volume being from 51% to 60% of the total volume of flexible container because applicants have not disclosed that having the lower container volume greater than 50% of a total volume of the flexible container and the lower container volume is from 51% to 60% of the total volume of flexible container provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected the lower container volume of Kato et al. and Nielsen et al., and applicants’ invention, to perform equally well because both provide storage volume of the flexible container. Therefore, it would have been prima facie obvious to modify Kato et al. and Nielsen et al. to obtain the invention as specified in claims 8 and 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al. and Nielsen et al.
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2011001125) in view of Nielsen et al. 8,225,958 as applied to claim 1 above, and further in view of Knudsen 2012/0248146.
Kato et al.-Nielsen et al. in combination, have taught all the features of the claimed invention except that a billboard area wherein the billboard area is from 355 cm2 to 645 cm2. Knudsen teaches the use of a billboard area (col.3, para. [0033]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide Knudsen’ billboard onto the bag in the box of Kato et al. and Nielsen et al., in order to promote marketing of the product.
With respect to the billboard area is from 355 cm2 to 645 cm2, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the billboard area of Kato et al., Nielsen et al. and Knudsen to have an area from 355 cm2 to 645 cm2 because applicants have not disclosed that having the area from 355 cm2 to 645 cm2 provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the billboard area of Kato et al., Nielsen et al. and Knudsen, and applicants’ invention, to perform equally well because both provide logo for marketing the product. Therefore, it would have been prima facie obvious to modify Kato et al., Nielsen et al. and Knudsen to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kato et al., Nielsen et al. and Knudsen.
Allowable Subject Matter
7.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754